DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Souitsu (JP2011136507) in view of Akahane (U.S. Pub. 2006/0290725)
	Regarding claims 1, 7, an eccentric wheel of an ink jet printer, comprising a group of eccentric wheel bodies (90b, 90c), mounted on a base of a trolley (5) and configured to drive a print head to move backward and forward and move leftward and rightward in a print head groove (Paragraphs 0096-0097; Figures 20-21)
	A distance from an outer edge to a rotation center of each of the eccentric wheel bodies (90b, 90c) is gradually changed (Figures 20-21; Paragraphs 0091-0096)

	Akahane discloses a group of eccentric cam members (15) which will contact the print head to perform adjustments (Figures 4-5; Paragraph 0049), therefore it would be obvious to use a group of eccentric cams contacting the print head, as disclosed by Akahane, into the device of Souitsu, to form an apparatus with two groups of eccentric wheel bodies wherein the outer edge of each of the eccentric wheel bodies is in contact with a side edge of the print head 
	At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Akahane into the device of Souitsu, for the purpose of providing a liquid ejecting apparatus which realizes a highly accurate positioning and an absolute position of an ejecting head 
	Regarding claims 2, 14, a maximum eccentric amount position, a minimum eccentric amount position and a rotation center of the eccentric wheel body are located in a same straight line (a maximum and minimum position as seen in Figures 17b, 20-21); and a curvature radius of the eccentric wheel body gradually increases from the minimum eccentric amount position to the maximum eccentric amount position (a maximum and minimum position as seen in Figures 17b, 20-21);
Regarding claims 5, 8, 17, wherein each of the eccentric wheel bodies is mounted on the base, the base and the eccentric wheel body are provided with a through hole at the rotation center, and the base is fixed with a trolley bottom plate by a screw passing through the through hole (Figure 20; Paragraph 0090)

Claims 6, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Souitsu (JP2011136507) as modified by Akahane (U.S. Pub. 2006/0290725) as applied to claim 1 above, and further in view of Aschoff et al (U.S. Pub. 2004/0061741).
	Regarding claims 6, 11, 18, Aschoff discloses it is known in the art to use stainless steel material inside of a fluid ejection apparatus (Paragraph 0025)
	At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Aschoff into the device of Souitsu as modified by Akahane, for the purpose of resistance to corrosion caused by fluids

Allowable Subject Matter
Claims 3-4, 9-10, 12-13, 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916.  The examiner can normally be reached on Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        March 24, 2021